Citation Nr: 1727367	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1957 to January 1977. He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2017, the Veteran, his spouse, and his daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is related to his military service.

2.  Resolving all doubt in favor of the Veteran, his currently diagnosed tinnitus is associated with, or proximately due to, his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the instant case, the Board notes that the Veteran is in receipt of a Combat Infantryman Badge, which denotes combat service.  In cases where a veteran serves in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence. If a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). The Federal Circuit has further held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that high frequency sensorineural hearing loss is an organic disease of the nervous system.  Further, the Court has held that tinnitus is likewise an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury suffered while he was in military service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he claims are due to in-service noise exposure. Further, in the alternative, he alleges that his tinnitus is caused or aggravated by his bilateral hearing loss. 

As an initial matter, the Board finds the competent evidence of record confirms that the Veteran has current diagnoses of bilateral hearing loss for VA purposes and tinnitus as evidenced by the September 2011 VA examination. See 38 C.F.R. § 3.385. 

The Board also finds that the Veteran had in-service exposure to noise and acoustic trauma. Specifically, in his November 2011 notice of disagreement, he stated that he was exposed to small gunfire, rockets, mortars, and grenades during his military service. Such statements are consistent with his military occupational specialty as a light weapons infantryman, his two tours of duty in Vietnam, and the award of the Combat Infantryman Badge as shown in his DD Form 214s. Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to such in-service noise exposure or, with regard to the latter disorder, related to his bilateral hearing loss.  

In this regard, the Veteran's service treatment records (STRs) show that his hearing acuity was 15/15 upon whispered voice testing at the time of his January 1957 entrance examination and his August 1961 examination. The August 1961 examination also revealed that the pure tone thresholds were zero decibels in his right and left ear at all frequencies tested (500, 1000, 2000, and 4000); however, prior to January 1, 1967, service departments used American Standards Association (ASA) standards, which must be converted to International Standards Organization - American National Standards Institute (ISO-ANSI) standards, which results in the following pure tone thresholds:

HERTZ
500
1000
2000
3000
4000
Right 
15
10
10
-
5
Left
15
10
10
-
5

Further, audiometric findings noted in an April 1968 examination revealed the following pure tone thresholds:  

HERTZ
500
1000
2000
3000
4000
Right 
5
5
5
5
5
Left
5
5
5
5
5

As it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In such regard, the April 1968 pure tone thresholds when converted to ISO-ANSI units reveals a further decrease in the Veteran's hearing acuity: 

HERTZ
500
1000
2000
3000
4000
Right 
20
15
15
15
10
Left
20
15
15
15
10

Furthermore, in June 1973, the Veteran reported that he had or was then having hearing loss. At such time, the examiner noted that he had mild to high frequency loss.  His pure tone thresholds, which are presumed to have been determined by using ISO-ANSI standards, were as follows:
 
HERTZ
500
1000
2000
3000
4000
Right 
20
15
10
-
15
Left
20
15
10
-
15

On his September 1976 Report of Medical History, the Veteran also reported that he had or was then having hearing loss and the examiner noted that he had high frequency hearing loss in both of his ears. Additionally, in the Veteran's September 1976 separation examination, the examiner also noted that he had a bilateral high frequency deficit and his pure tone thresholds, which are presumed to have been determined by using ISO-ANSI standards, were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
11
12
13
19
20
Left
6
9
9
7
19

Further, while not considered for VA purposes, the Veteran's pure tone thresholds at 6000 Hertz were 42 and 63 in the right and left ears, respectively.  While these hearing tests did not reveal a hearing loss disability for VA purposes, it is not required that a hearing loss disability be demonstrated at the time of discharge, and in this regard, the threshold readings document a decrease in the Veteran's hearing acuity from the beginning of his military career to his separation from service.  However, such records are negative for complaints of tinnitus.   

After service, private treatment records beginning in November 2003 reflect diagnoses of bilateral sensorineural hearing loss and chronic bilateral tinnitus.  His physician noted that he served in the U.S. Army for 20 years and may have had hearing loss. 

Furthermore, an August 2010 VA treatment record revealed that the Veteran underwent an audiological evaluation in which he reported that he noticed his hearing had gradually decreased since his military service. The audiologist noted that the Veteran had bilateral mild to severe sensorineural hearing loss with normal middle ear function and that he was expected to have significant difficulty with communication due to his hearing loss. The Veteran was also issued hearing aids later that month.   

In September 2011, the Veteran was afforded a VA examination in connection with the claims on appeal. At such time, the examiner diagnosed bilateral mild to severe sensorineural hearing loss and associated subjective tinnitus; however, he opined that such were less likely as not caused by or a result of noise exposure during service. In support thereof, the examiner noted that the Veteran's hearing tests during his military service were all normal per VA standards. Furthermore, there was no mention of tinnitus in the claims file. The examiner further noted that the Veteran reported the onset of his hearing impairment was shortly after his exit from military service and the onset of tinnitus was reported to be approximately a decade after separation from military service. The examiner also explained that there was no noise notch present even though the hearing loss had a high frequency slope and that the pattern of the present hearing loss was not typical of a noise only hearing loss. The examiner also noted that presbycusis could not be ruled out as a major contributing factor to the Veteran's current hearing loss.

However, the Board accords no probative weight to such opinion with regard to the etiology of the Veteran's bilateral hearing loss as it is based, in part, on an inaccurate factual premise. Specifically, while the examiner noted that the Veteran reported his hearing loss began after his military service, he has continuously reported throughout the appeal that his bilateral hearing loss began during his military service. Specifically, beginning in November 2003, his private physician noted that he may have had hearing loss during service and, at the aforementioned August 2010 audiological evaluation, the Veteran reported that he noticed his hearing had gradually decreased since service. Furthermore, at the April 2017 Board hearing, the Veteran testified that he first became aware of his hearing loss during his military service. The Veteran's spouse also testified that she noticed the Veteran's hearing got worse toward the end of his military service. Thus, as the September 2011 VA examiner's opinion is, at least in part, based on an inaccurate factual premise (to wit that the Veteran's bilateral hearing loss did not start until after service), the Board accords no probative weight to such opinion. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).

As noted previously, the Veteran served in combat and, pursuant to Reeves, not only is the combat injury presumed, i.e., acoustic trauma, but so, too, is the disability due to the in-service combat injury.  Thus, it is presumed that the Veteran's bilateral hearing loss, while not meeting VA's definition for disability purposes, was present in service. Such a finding is consistent with the June 1973 and September 1976 examinations noting high frequency hearing loss bilaterally.  Furthermore, despite the absence of a medical nexus opinion linking such disorder to the Veteran's in-service noise exposure or his noted hearing loss during service, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes sensorineural hearing loss, under 38 C.F.R. § 3.309(a).  In this regard, the record contains credible evidence of a continuity of bilateral hearing loss symptomatology beginning during service and continuing thereafter. Specifically, the Veteran's STRs reveal that he was experiencing hearing loss, and the examiners in June 1973 and September 1976 noted that the Veteran had high frequency hearing loss in both of ears. Additionally, the statements from the Veteran and his family during the April 2017 Board hearing indicate that the Veteran had difficulty hearing in-service and since service. In this regard, the Board has no reason to doubt the veracity of the Veteran's and his family's statements regarding the onset of his bilateral hearing loss and the continuity of pertinent symptomatology. Moreover, the September 2011 VA examiner acknowledged that the onset of the Veteran's hearing impairment was shortly after his exit from military service.  Therefore, the Board finds that service connection for bilateral hearing loss is warranted.

Moreover, with regard to tinnitus, while there is some discrepancy in the record as to when the Veteran reported the onset of such condition (i.e., approximately a decade after service at the September 2011 VA examination and within one to two years after service at the April 2017 Board hearing), the September 2011 VA examiner explicitly determined that such was associated with his bilateral hearing loss.  Therefore, the Board finds that his currently diagnosed tinnitus is proximately due to his bilateral hearing loss and, as such, service connection for such disorder is likewise warranted.  

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his bilateral hearing loss is related to his military service and his tinnitus is secondary to such disorder. Consequently, service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


